        Case1:17-cv-07520-PGG
        Case 1:17-cv-07520-PGG Document
                                Document77
                                         76 Filed
                                             Filed08/20/19
                                                   08/17/19 Page
                                                             Page11ofof11




Sirine Shebaya
P.O. Box 42219
Washington, DC 20015
sirine.shebaya@aya.yale.edu

ByECF                                                               August 17, 2019

The Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Brennan Center for Justice at New York University School of Law v. United
               States Department of State, No. 17 Civ. 7520 (PGG)

Dear Judge Gardephe:

       I have appeared in this matter as counsel for Plaintiff Brennan Center for Justice at New
York University School of Law in the above-captioned matter. As of August 16, 2019, I am no
longer employed at Muslim Advocates. I respectfully request an order removing my individual
appearance from the docket and from the ECF distribution list for this matter.

        My departure will not affect any pending deadlines, nor will it occasion any delay in this
matter. Other attorneys from Covington & Burling LLP, Muslim Advocates, and Americans
United for Separation of Church and State have appeared in this matter and will continue to
represent Plaintiffs' interests.

                                             Respectfully Submitted,



                                              Sirine Shebaya

cc: Counsel of Record (via ECF)
                                                               .,o u1<.0.i!LK~U:


                                                               PaM.!tr!:ie.,u:
                                                                '· · ~, zo,2ri11



                                                 1
